 



Exhibit 10.1

 
TRADEMARK LICENSE AGREEMENT
 
THIS TRADEMARK LICENSE AGREEMENT   (the “Agreement”) has an effective date of
June 18, 2007 (the “Effective Date”), and is made by and between Grubb & Ellis
Company, its subsidiaries, successors and assigns, a Delaware Corporation (the
“Licensor”) and Grubb & Ellis Realty Advisors, Inc., its subsidiaries,
successors and assigns, a Delaware Corporation (the “Licensee”).
 
WITNESSETH:
 
WHEREAS, Licensor is the owner of certain trademarks, trade names, emblems
and/or logos identified in Exhibit A to this Agreement (collectively, the
“Licensed Marks”);
 
WHEREAS, Licensee has been using the Licensed Marks, with Licensor’s express
knowledge and consent, in such a manner in which Licensor fully approves (the
“Prior Use”);
 
WHEREAS, each of Licensor and Licensee wish to formally set forth the terms and
conditions on which Licensee shall continue to use the Licensed Marks; and
 
WHEREAS, Licensor is willing to grant to Licensee the nonexclusive right to use
the Licensed Marks subject to the terms and conditions of this Agreement, and
Licensee is willing to accept such rights and obligations.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and intending to be legally bound, the parties hereby agree as
follows.
 

  1.   Grant of License.   Subject to the terms and conditions of this
Agreement, Licensor grants to Licensee for the “Term” of this agreement, as
defined in Paragraph 11 below, the nonexclusive, nontransferable right and
license to use the Licensed Marks in a manner and form consistent with the Prior
Use and only in connection with the providing, distribution, promotion,
advertising or sale of those services identified in Exhibit B (the “Licensed
Services”), throughout the world (the “Territory”).     2.   Limitations on
Grant of License; Acknowledgment of Prior Use.

 

  a.   All rights in the Licensed Marks other than those specifically granted
herein are hereby expressly reserved to Licensor for its benefit and use.
Licensee acknowledges that it will not acquire any rights in the Licensed Marks
as a result of Licensee’s use thereof.     b.   Licensee shall at no time use or
authorize the use of any trademark, logo, service mark, trade name or other
designation identical with, or confusingly or colorably similar to, the Licensed
Marks.     c.   The license herein granted is personal and may not be
sublicensed, assigned, transferred, pledged, mortgaged or otherwise encumbered
in whole or in part by Licensee without the prior express written consent of
Licensor.     d.   As between Licensor and Licensee, Licensor shall be deemed to
be the Licensor of all materials created for the Licensed Services hereunder,
including but not limited to artwork. For copyright purposes, Licensee shall be
considered the owner of all designs, artwork, tools or dies manufactured or

 



--------------------------------------------------------------------------------



 



  created in association with the Licensed Services; provided, however, that
Licensee claims no right, title or interest in and is granted no ownership or
control of the Licensed Marks (or any modification thereto, or derivative work
thereof)) other than as expressly provided herein, and provided further that
Licensee’s ownership of copyrights related to designs and artwork extends only
to those portions of designs and artwork that are separate and distinct from the
Licensed Marks.

 

  e.   The parties hereto acknowledge and agree that Licensee’s Prior Use of the
Licensed Marks has been in a manner consistent with the terms and conditions
hereof and that this Agreement shall be deemed to ratify such Prior Use, and
retroactively grant to Licensee prior to the Effective Date, Licensee’s right to
the Licensed Marks in accordance with the terms hereof.

 

  3.   Licensee Obligations.

 

  a.   Licensee shall provide, advertise, distribute and sell the Licensed
Services in an ethical manner and in accordance with the provisions and intent
of this Agreement throughout the Term of this Agreement.     b.   Licensee shall
not encumber or cause to be encumbered in any manner, the Licensed Marks, or
cause or permit any expenses to be charged to Licensor without Licensor’s prior
written approval in each instance.

 

  4.   Quality Assurance.

 

  a.   Licensee shall use the Licensed Marks in accordance with the requirements
of all applicable laws and regulations and in the manner and form consistent
with the Prior Use.     b.   Licensor shall have the right, at its sole cost and
expense, and upon reasonable notice to Licensee to audit for quality control
purposes Licensee’s (i) facilities, (ii) inventory of materials bearing the
Licensed Marks, and (iii) books and records relating to the provision,
distribution, sale, advertising and promotion of the Licensed Services and/or
the use of the Licensed Marks in connection therewith. Licensor shall conduct no
more than one (1) such quality control audits in any given calendar year, unless
additional audits are agreed to in advance in writing by Licensee. In the event
Licensor determines that the quality control of Licensee falls below Licensor’s
standards and specifications, Licensor promptly shall give Licensee written
notice setting forth all such deficiencies, and shall further provide Licensee a
reasonable period of not less than thirty (30) days in which Licensee shall have
the right to cure such deficiencies.

 

  5.   Trademark Notice.   Licensee shall cause to be imprinted irremovably and
legibly on or adjacent to (as practicable) any use of the Licensed Mark the
designation ® or tm, as the Licensor deems appropriate to protect such trademark
(and as is in compliance with relevant trademark law). Licensor agrees that, in
instances where the Licensee cannot imprint the designation ® or tm directly
adjacent to the use of the Licensed Marks, Licensee may include a trademark
notice in form and substance approved in advance by Licensor.

 



--------------------------------------------------------------------------------



 



 

  6.   Compensation.

 

  a.   For ten dollars ($10) and other good and valuable consideration, the
receipt of which is hereby acknowledged, Licensee shall be entitled to use the
Licensed Marks in its business on a royalty-free basis.

 

  7.   Licensor Warranties and Representations.   Licensor warrants and
represents that:

 

  a.   Each Licensed Mark is valid and enforceable;     b.   Use of any Licensed
Marks does not infringe any rights of third parties; and     c.   It has the
right and authority to enter into this Agreement.

 

  8.   Licensee Warranties and Representations.   Licensee warrants and
represents that:

 

  a.   It shall use the Licensed Marks only as set forth in Paragraph 1 above,
and for the purposes and set forth in Paragraph 1 above;     b.   It shall
cooperate and comply with Licensor’s instructions in preparing and filing
Trademark registrations, if needed, as required by law and in obtaining any
necessary government approvals; and shall execute any documents deemed necessary
by Licensor to obtain protection for the Licensed Marks or to maintain their
continued validity and enforceability;     c.   It shall not engage in any
action or practice that disparages or devalues the Licensed Marks or
Licensor; and     d.   It has the right and authority to enter into this
Agreement.

 

  9.   Ownership.   Licensee acknowledges Licensor’s right, title, and interest
in and to all Licensed Marks. Licensee shall not at any time do or cause to be
done, or fail to do or cause not to be done, any act or thing, directly or
indirectly, contesting or in any way impairing Licensor’s right, title, or
interest in any of the Licensed Marks. Each and every use of any of the Licensed
Marks by Licensee shall inure to the benefit of Licensor.     10. 
Indemnification.

 

  a.   Subject to the terms and conditions of this paragraph, Licensor shall, at
its own cost and expense, defend (with counsel of Licensor’s choice), indemnify
and hold harmless Licensee, and/or its officers, directors, employees and agents
(collectively, the “Licensee Entities”) from and against any and all losses,
liability, claims, suits, actions, proceedings, judgments, awards, damages and
expenses (including reasonable attorneys’ fees) that they, or any of them, may
incur or suffer by reason of any claim for trademark infringement on account of
Licensee’s use of the Licensed Marks, but only to the extent the Licensed Marks
have been used in accordance with the terms and conditions of this Agreement.
The Licensee Entities shall notify Licensor of any claim or notice of claim for
indemnification which would be subject to this paragraph as soon as practicable
after the date upon which the claim for which indemnification is sought is first
asserted against Licensee, provided, however, Licensee’s failure timely to
provide such notice shall not negate Licensor’s obligations under this

 



--------------------------------------------------------------------------------



 



  sub-paragraph. The Licensee Entities may seek counsel of their own choice to
represent them in such matter at their cost and expense. If Licensor fails to
defend the Licensee Entities, the Licensee Entities may (but are not obligated
to) assume the conduct of the defense or settle the claim with Licensor’s
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, and in such event Licensor shall also be fully responsible for the
costs and expenses of the defense and/or settlement, including, without
limitation, counsel fees and expense (including expert fees) and any judgments,
settlements and awards incurred against the Licensee Entities.

 

  b.   Subject to the terms and conditions of this paragraph, Licensee shall, at
its own cost and expense, defend (with counsel of Licensee’s choice), indemnify
and hold harmless Licensor, and/or its officers, directors, employees and agents
(collectively, the “Licensor Entities”) from and against any and all losses,
liability, claims, suits, actions, proceedings, judgments, awards, damages and
expenses (including reasonable attorneys’ fees) that they, or any of them, may
incur or suffer by reason of any claim or action involving any liabilities
arising out of Licensee’s breach of this Agreement. The Licensor Entities shall
notify Licensee of any claim or notice of claim for indemnification which would
be subject to this paragraph as soon as practicable, after the date upon which
the claim for which indemnification is sought is first asserted against
Licensor, provided, however, Licensor’s failure timely to provide such notice
shall not negate Licensee’s obligations under this sub-paragraph. The Licensor
Entities may seek counsel of their own choice to represent them in such matter
at their cost and expense. If Licensee fails to defend the Licensor Entities,
the Licensor Entities may (but are not obligated to) assume the conduct of the
defense or settle the claim with Licensee’s consent, which consent shall not be
unreasonably withheld, delayed or conditioned, and in such event Licensee shall
thereupon be fully responsible for the costs and expenses of the defense and/or
settlement, including, without limitation, counsel fees and expense (including
expert fees) and any judgments, settlements and awards incurred against the
Licensor Entities.

 

  11.  Term.   The “Term” of this Agreement shall be perpetual unless this
Agreement is terminated according to its terms or by operation of law.     12. 
Termination.   This Agreement may be terminated prior to the expiration of the
term as follows:

 

  a.   By mutual written agreement of the parties;     b.   By either party on
thirty (30) days written notice with opportunity for cure in the event the
non-terminating party has failed or neglected to perform any of its obligations
under this agreement;

 

  13.  Rights and Duties Upon Termination or Expiration.   Upon termination or
expiration of this Agreement:

 

  a.   Licensee shall immediately cease all provision, distribution, sale,
offering for sale, advertising and promotion of services using the Licensed
Marks.

 



--------------------------------------------------------------------------------



 



 
14.  Miscellaneous.
 

  a.   Notices. Any and all notices, elections, offers, acceptances, or demands
permitted or required to be made under this Agreement shall be in writing,
signed by the person giving such notice, election, offer, acceptance, or demand
and shall be delivered personally, or sent by registered or certified mail,
postage prepaid, by facsimile transmission (only if a machine confirmation of
receipt is obtained and a copy of the notice is sent by mail), or any
professional delivery service that requires a signed, written receipt confirming
delivery of the envelope or package containing the notice, at the addresses
listed below or at such other address as may be supplied in writing:

 
Licensee:
 
Licensor:
 

       The effective date of such notice, election, offer, acceptance, or demand
shall be: (i) the date delivered or transmitted, if delivery is by hand or
facsimile, or (ii) three (3) days after the date of mailing, for all other forms
of delivery.     b.   Successors and Assigns.  This Agreement shall be binding
on and shall inure to the benefit of the parties, their respective permitted
(a) successors, (b) successors in title, and (c) assigns; and each party agrees,
on behalf of it, its successors, successors in title, and assigns, to execute
any instruments that may be necessary or appropriate to carry out and execute
the purpose and intentions of this Agreement.     c.   Amendment.  No change,
modification, or amendment of this Agreement shall be valid or binding on the
parties unless such change or modification shall be in writing signed by both
parties to this Agreement.     d.   Relationship of the Parties.  This Agreement
does not constitute and shall not be construed as constituting a partnership or
joint venture between Licensor and Licensee. Neither party shall have any right
to obligate or bind the other party in any manner whatsoever by virtue of this
Agreement, and nothing herein contained shall give, or is intended to give, any
rights of any kind to any third persons.     e.   No Waiver.  The failure of any
party to insist on strict performance of a covenant hereunder or of any
obligation hereunder shall not be a waiver of such party’s right to demand
strict compliance therewith in the future, nor shall the same be construed as a
novation of this Agreement.     f.   Integration.  This Agreement constitutes
the full and complete agreement of the parties with respect to the subject
matter hereof, and supersedes any and all prior agreements between the parties.
    g.   Captions.  Titles or captions of articles and paragraphs contained in
this Agreement are inserted only as a matter of convenience and for reference,
and in no way define, limit, extend, or describe the scope of this Agreement or
the intent of any provision hereof.     h.   Counterparts.  This Agreement may
be executed one or more original, facsimile or electronic counterparts, each of
which shall for all purposes constitute

 



--------------------------------------------------------------------------------



 



  the original Agreement, binding on the parties, and each party hereby
covenants and agrees to execute all duplicates or replacement counterparts of
this Agreement as may be required.

 

  i.   Choice of Law and Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any action or any proceeding of any kind or
nature, with respect to or arising out this Agreement shall be instituted and
tried exclusively in the state or federal courts located in New York County, New
York, and courts with appellate jurisdiction therefrom, and the parties hereby
agree that venue in New York County, New York is proper and convenient.     j.  
Severability.  In the event any provision, clause, sentence, phrase, or word
hereof, or the application thereof in any circumstances, is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder hereof, or of the application of any
such provision, sentence, clause, phrase, or word in any other circumstances.

 
Remainder of page intentionally blank.
Signature page follows.
 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the Effective Date by their duly authorized officers.
 
Grubb & Ellis Company
(“Licensor”)
 

        By: /s/ Mark E. Rose      Its: Chief Executive Officer     Date: June
18, 2007  

 
 
Grubb & Ellis Realty Advisors, Inc.
(“Licensee”)
 

        By: /s/ Rich W. Pehlke      Its: Chief Financial Officer     Date: June
18, 2007  

 
 
Signature Page to
Trademark License Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Licensed Marks
 
The marks identified on the following pages shall be considered Licensed Marks.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Licensed Services
 
Licensor authorizes the following Licensed Services to be provided by Licensee
bearing the Licensed Marks:
 
Real Estate related activities.

 